Title: To George Washington from George Augustine Washington, 26 August 1789
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Mount Vernon Augt 26th 1789.

I have now your favor of the 16th Inst. before me and shall do myself the pleasure of replying to such parts as require it in as full a manner as the short time I am allowed will admit, having been obliged this week to Alexandria on business—takg an acct of the Horses designed for sale and preparing a list of them in readiness for tomorrow, has so incroached on my time that I have just closed my report.
Gordons History I will have put in the Hands of Mr Porter (who reed the Subscriptions) for destribution, those for Fredericksburg shall be forwarded to that place, and yours will go to you by first conveyance for the set you have been pleased to give me I beg leave to tender you my thanks—I will accompany the next report with a Copy from the Ledger of the receipts and disbursements of mon’y since your absence and all the money that can be spared shall be applied as directed. The £100.0.0. has been recd of Colo. Lyles. I have discharged a demand against you of £65. to Charles Lee (which I believe had escaped your notice) being an order from the Managers of the James River Company—I thought (for it was my intention)

that I had observed where the ground was naturally strong the Tobacco looked tolerable well—your directions were observed but owing to the very dry weather the effects of the manure was much deminished and I am induced to think that it never will equal what might be expected from it in a dry season—strong well rotted manure will under every disadvantage prove its powers, I believe much of what we used particularly at D: Run was a dry chaffy stuff that had but little nourishment in it and for want of rain had little opportunity of roting—tho our crop of Tobacco will fall very far short of what might have been expected I hope we shall have less cause to complain than the most of the Cultivaters of it in this part of the Country—a plenty of seed shall be saved of the different kinds that choice may be made of that which is found to be the best—there will be 23 Horses exposed for sail tomorrow and such as I am persuaded will meet your approbation—the young Horses have recruited and look better than I expected—the old cut but a shabby figure—a discriptive list with the acct of sales shall go with the first report—this reduction will enable us to dispose of some Hay. I should think 25 or 30 Tonn[.] I have enclosed you an estimate made by Fairfax for I did not consider my knowledge sufficient to determine with any accuracy—he thinks the quantity exceeds what has been cut in any year since he lived here and that which was secured before harvest was in fine order—there are so many Hay sellers that there is very little demand and the price I believe very low—as it can be spared it must be sold and I shall endeavour to obtain the best price for it—I believe as you observe by waiting for a high price it often happens that loss is sustain’d by it and I believe the best general rule is to sell for the most that can be had without delay. I shall not long delay the sail of the sheep tho the price is very low—Timothy seed shall be sprinkled on the swamp as you direct but I fear its success for ground after being a length of time under water becomes very hard when exposed to the sun which is the case with this. 10 Acres of ground will be reserved for the Barley you have directed, and the same quantity for wheat, and shall have it reserved at Frenches being the best and most suitable of any that remains unsow’d—The principal work which has to be done at the Barn is the 2 large doors the layg of the thresg floor the floors below and above the graniries the apartments

in both the NE and NW sheds of the Barn put up and coverd in—I mean at the side and end of the granery next Frenches. there are many little things which at this moment I do not sufficiently recollect to detail. from a general view of the work accomplished, it appears to have progressed very slowly. I have several times accused Green of slowth from supposition, and have done every thing in my power to endeavour to detect him in idleness and have directed Fairfax to keep a look out upon him, and I have been able to fix upon him but few charges of neglect—I informed him that the slow progress he had made had very highly incur’d your displeasure—I have engaged Knowles and his Wife at 30£ for a year 300 wt pork 100 wt Beef 1 Bl fish 3 Bls Corn 100 wt Midlings and a Cow—the only addition to what I gave him is 200 wt pork 100 wt Beef 100 wt flour—I endeavourd to engage him on the same terms and hesitated abt giving him what I have agreed for several days but found I could not—indeed what I allow’d him was so trifling that provisions I furnished him with and little necessaries reduced his wages or at least the money comg to him very considerable but not acting for myself I knew it was my duty to get him on the best terms I could if I can depend upon my memory I think I informed you as I know I ought to have done it and can assure you that it is truely my wish to keep you regularly informed of every thing, that I may be early corrected in any error that I may commit, as it is my wish to do right I shall always be happy in being enabled to do so by your direction and advise—the shed wall running up to and ranging with the Ferry road is finished and he is now about the other next Frenches. in replacing the bricks which had decayed on the inside of the wall over the graneries I found many more than at first appear’d, the difference between the work of Knowles and Cornelius is very apparent indeed—The rains that fell on Monday week at night was a very fine and refreshing one but too late to restore the injury that many things had sufferd from the droughts. the Corn has benefited much from it and if the fall is favorable I hope we shall make a tolerable crop—that in the Neck much of it is the most indifferent of any we have except the poor parts of the field at Muddy hole the potatoes are thin and look badly—the Carrots came up thin but look partly well at Morriss & Muddy hole they are the most promising—At the

River plantation there is great appearances of a good Crop of pumpkins but the prospects elsew[h]ere [are] very unfavorable—there was a very good crop of flax made at Frenches and a much better than could have been expected from the quantity and quality of the ground at D: Run, tho’ in the neck very indiferent—the prospect for saving Clover seed is very unpromising indeed Fairfax thinks there will be none to be got and the Farmer thinks it very uncertain the field at D: Run & that at Frenches is reserved for the purpose but it appears to have been so stented in its growth that I fear it will not in time recover it—The first crop would have yeild’d scarcely any seed at all or I should have secured it—I hope we have secured a sufficiency of Timothy seed Fairfax thinks 20 Bushls—The Buck wheat designed for seed came up very thin and untill the last rain was very declining and now it is so low and latter that our making any depends on a favorable fall[.] that which was designed for manure was good at the Ferry and D: Run but except in spots very indifferent at the other places—There is a tolerable prospect for turnips in the neck—I hope to be regular in forwarding the reports but should it be impracticable will write as you desire it—I have all the numbers of Mr Fenno’s Papers except the 25th & 26th and shall carefully preserve them—my health for a few days past has been some what better—tho’ the billious simptoms are still threatning—the Young Man you permited me to employ came here to live last night on the terms I mention’d 25£ which will affor’d me more time to attend to external matters—I am very pleased to find that you speake so favorably of your situation—Fanny joins me in sincerest affection to You my Aunt and the Children and good wishes to Mr Lear Colo. Humphreys and my Cousin. I am Your truely affectionate Nephew

Geo: A. Washington

